      Case 6:20-cv-00283-ADA-JCM Document 7 Filed 04/15/20 Page 1 of 3
                 Case 6:20-cv-00283                Document3     Filed 04/09/20        Page 1 of3

AO 440 (Rev. 06/12) Summons in a Clvl`I Action




                                 UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF TEXAS

WILLIAM STANLEY,
Plaintiff


          V.                                                     Civil Action No. 6:20-CV-00283

PATRIOT INSPECTION SERVICES, INC. ,
Dofendant



                                                 SUMMONS IN A CIVIL ACTION

TO:     Patriot Inspection services, Inc.
       By and through its registered agent:
       George Cordon
       1310 East Milan Street
       Mexia, Texas 76667

   A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you received it) --oi. 60 days
if you are the United States or a United States Agency, or an offce or employee of the United States described
in Fed. R. Civ. P.12 (a)(2) or (3) ~-you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



    Richard J. Burch
                                                               Michael A. Josephson
    Bruckner Burch PLLC
                                                               Josephson Dunlap Law Firm
    8 Greenway Plaza
                                                               11 Greenway Plaza, Suite 3050
    Suite 1500
                                                               Houston, TX 77046
    Houston, TX 77046
                                                               Taylor Ashley Jones
    Andrew W. Dunlap
                                                               Josephson Dunlap
    Josephson Dunlap Law Firm
                                                               11 Greenway plaza
    11 Greenway plaza, Suite 3050
                                                               Suite 3050
    Houston, TX 77046
                                                               Houston, TX 77046

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




   JEANNHTTE J. CLACK
  CLF,RK OF COURT
  Case 6:20-cv-00283-ADA-JCM Document 7 Filed 04/15/20 Page 2 of 3
        Case 6:20-cv-00283   Document3   Filed 04/09/20   Page 2 of3

s/LEIGH ANNE DIAZ
DEPUTY CLERK
                                                ISSUED ON 2020-04-0912:52:28
    Case 6:20-cv-00283-ADA-JCM Document 7 Filed 04/15/20 Page 3 of 3
                    Case 6:20-cv-00283                       Document3       Filecl 04/09/20        Page 3 of3

 AO 440 (Rev. 06/12) .Sutniltons lil a Ci`.il Action ( Pi"c 2 )


 Civil Action No. 6:20-CV-00283


                                                                  PROOF OF SHRVICE
                 (This section should not be filed wi.th the court unless required by Fed. R. Civ. P. 4(1))

        Th.is sunrnons For(name Of individual and title, if any)                     Patriot lns ection Services, lnc.
 was received by me on/#¢feJ_ 04ro9-2020

   n       I persolially served the summons on the individual at /p/a..eJ




   FT        I left the summoiis at the jiidividual's resident or usual place of abode withr"me/

                                                                     a person of suitable age and discretion who resides there.
                                                                   and mailed a copy to the individual's last known address; or


  ff      I servedthe summons onr#cwe o/i.7!c7jvz.d®fcz/L__ President MORROW. DONNIE A                                       __, Who is
          designated by law to accept service of process oli behalf ofrrzc}me o/orgrr#.zcrfz'o#J
Patriot Inspection Services, lnc. at 2030 FM 2705 MEXIA, TX 76667
                                                                                           On(dale)        04-13-2020


   H      I returned the summons unexecuted because


   I     Other(specify):_




My fees are S                                   for travel and S                    for services. for a total of S

I declare under penalty that this information is true.



                                                                                                 `Sell-`Ie'r'Ssig>nil(L[ry




                                                                                               Printed name and I.it!e

                                                                            9$5S                        i a/3i/an
                                                                                       PO Box 45, Groesbeck, TX 76642
                                                                                                  Server's Address


Additional information regal.ding attempted sevice, etc:
